IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


PHILLIP T. EDWARDS, ESQUIRE,                         :
Guardian Ad Litem of NAVAEH L.                       :       C.A. No: K13C-10-017 RBY
DESHIELDS, a Minor Child,                            :       In and for Kent County
                                                     :
                Plaintiff,                           :
                                                     :
      v.                                             :
                                                     :
KIDDIE KOLLEGE INSTITUTE,                            :
                                                     :
                Defendant.                           :

                                             ORDER

      Kiddie Kollege Institute (“Defendant”) has filed a Renewed Motion for
Judgment as a Matter of Law pursuant to Superior Court Civil Rule 50(b). This
motion comes after a jury returned a verdict in favor of Phillip Edwards, Esq.,
guardian ad litem of minor child Navaeh DeShields (“Plaintiff”) in a negligence
action involving the abuse of the minor child in Defendant’s daycare. Under Rule
50(b), the Court does not weigh the evidence, but rather views the evidence in the
light most favorable to the non-moving party, in this case Plaintiff.1 In order for the
Court to find in favor of Defendant, it must find that there is no legally sufficient
evidentiary basis for a reasonable jury to find for Plaintiff.2 Based upon the rulings
the Court made prior to trial, during trial, and after thoroughly considering the
evidence again, the Court finds no basis to support the Rule 50 motion.
      The Court has previously found a basis to allow Plaintiff’s claims to proceed


      1
          Atwell v. Rhis, Inc., 2007 WL 914648, at *1 (Del. Super. Feb. 26, 2007).
      2
          Id.
Edwards v. Kiddie Kollege Institute
C.A. No.: K13C-10-017 RBY
July 8, 2016

to the jury, and it continues to find that there is sufficient evidence to support the
jury’s verdict regarding those claims. The allegation that Plaintiff produced no
evidence of causation of injury to the minor is without merit. While the existence of
injury was certainly disputed, testimony did exist that the child had been subjected
to some handling that a jury could conclude was abuse which caused injury. There
was no testimony supporting a claim for permanency as such, but there was no
separate verdict, or even argument, for future expenses.
       For the foregoing reasons, Defendant’s renewed motion for judgment as a
matter of law is DENIED.
       SO ORDERED this 8th day of July, 2016


                                               /s/ Robert B. Young
                                                       Judge

RBY/lmc
Via File & ServeXpress
oc: Prothonotary
cc: Chase T. Brockstedt, Esq.
      Brian D. Kent, Esq. (via email)
      Jason M. Avellino, Esq.
      Gerard X. Smith, Esq. (via email)
      Opinion Distribution




                                           2